Name: COMMISSION REGULATION (EC) No 468/98 of 27 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 28. 2. 98L 60/30 COMMISSION REGULATION (EC) No 468/98 of 27 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities28. 2. 98 L 60/31 (ECU/100 kg) CN code Third country code (1) Standard import value (ECU/100 kg) CN code Third country code (1) Standard import value ANNEX to the Commission Regulation of 27 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables 0702 00 00 204 65,0 212 106,3 624 205,8 999 125,7 0707 00 05 052 107,4 053 170,8 068 132,5 999 136,9 0709 10 00 220 159,1 999 159,1 0709 90 70 052 143,7 204 131,2 999 137,4 0805 10 10, 0805 10 30, 0805 10 50 052 44,7 204 38,4 212 38,3 600 49,8 624 49,1 999 44,1 0805 20 10 204 77,6 999 77,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 56,7 204 68,8 400 68,5 464 115,4 512 97,7 600 76,0 624 74,4 662 36,2 999 74,2 0805 30 10 052 47,3 400 39,5 600 82,2 999 56,3 0808 10 20, 0808 10 50, 0808 10 90 060 53,2 388 131,7 400 94,1 404 102,9 528 117,0 720 64,5 728 96,0 999 94,2 0808 20 50 388 85,3 400 111,8 512 80,5 528 79,4 999 89,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.